On behalf of
the delegation of Thailand, I would like to congratulate
you, Sir, on your election as President of the General
Assembly at its sixtieth session. The General
Assembly’s task this year is as crucial as the one that
Mr. Jean Ping, your predecessor, has just completed.
My delegation truly appreciated the strong leadership
of Mr. Ping during one of the most challenging periods
for the United Nations. My delegation’s appreciation
also goes to the Secretary-General for his tireless
efforts and active role.
Permit me at the outset to express my heartfelt
condolences to the American people for the devastation
caused by Hurricane Katrina. Having suffered from the
Asian tsunami ourselves last December, our hearts are
truly with the American people. In the aftermath of the
tsunami, we were deeply touched by the outpouring of
support coming to us from around the world. Our
friends were determined to do everything possible to
help us get through our darkest days. The Thai people
shared this spirit, and we also lent a hand to our
neighbours suffering from the same calamity. We are
seeing the whole world show the same spirit of shared
responsibility coming to the United States in the
aftermath of Hurricane Katrina. We need to move
forward with this same spirit, this same sense of shared
responsibility, as we tackle the old and new challenges
of our modern world of globalization.
There is certainly much to do. In many countries,
extreme poverty, hunger, deadly infectious diseases
and environmental degradation continue to do damage.
They are silent killers. We cannot and must not ignore
them. Every day, 50,000 people continue to perish
from poverty and hunger; 30,000 children will not
survive to celebrate their fifth birthday. Yet, money
being spent on arms and weapons continues to outpace
money being spent on sustaining lives. This is
unacceptable.
Sixty years ago, the desire to achieve unity in
diversity with shared responsibility led to the creation
of the United Nations. Now at 60, the United Nations
is living in a world very different from that of 1945.
Today, challenges to human security and economic
development can be just as dangerous to the
international community as traditional challenges in
20

the form of military conflicts. The United Nations must
be able to act effectively to serve the world’s peoples.
The outcome document that was adopted by the
High-level Plenary Meeting of the General Assembly
(resolution 60/1) reflects the shared commitment of
world leaders to development, peace and security, as
well as human rights and human dignity. It sets the
stage for the attainment of peace and prosperity
throughout the world.
As difficult as it was to reach a consensus on the
outcome document, I believe that it will be even more
difficult to translate this consensus into concrete
action. The road ahead will not be an easy one to
travel. We must stay focused on our common
aspirations as we face the difficulties that lie ahead.
Thailand intends to work with the United Nations
and with all Member States to ensure that the vision of
our leaders and the aspirations of our peoples lead to
concrete results. We will actively participate in
addressing issues such as the revitalization of the
General Assembly, the strengthening of the Economic
and Social Council, the reform of the Security Council
and the establishment of the Human Rights Council.
We see merit in the idea of collective
responsibility to protect people from genocide, war
crimes, ethnic cleansing and crimes against humanity.
To achieve lasting peace and prosperity, Thailand
strongly supports the establishment of the
Peacebuilding Commission as a mechanism to ensure
sustainable post-conflict recovery and development.
We also want to see extensive management reform to
make the Secretariat more efficient, more effective,
and also more accountable.
We must redouble our efforts to break the
vicious circle of poverty, disease and conflicts. The
challenge of our time is to make peace, prosperity,
dignity and freedom common to all. As Chair of the
Human Security Network, we are pleased that a
human-centred approach to security has been embraced
as an integral part of the new collective security
consensus.
The eradication of poverty must not be only a
dream. We must make it happen. The United Nations
must mobilize all relevant agencies and marshal
resources to help developing countries progress in a
sustainable way. Developing countries must be able to
identify and leverage their inner strengths and their
comparative advantages. Capacity-building and
technical assistance should be readily available. With
the right policies and strategies as well as the
appropriate infrastructure, developing countries can
leapfrog up the development ladder in our modern
world by making full use of globalization.
In that connection, we in Thailand have adopted a
people-centred development policy which stands side
by side with democracy and good governance. At the
international level, we are actively pursuing trade and
investment liberalization. This is our dual-track policy.
National efforts must be backed by a supportive
global environment. That means making international
trade free and fair, so that it can be an effective engine
for sustainable development. When we talk about free
trade, we must be mindful that not everyone is equally
fit to compete in the same system of free competition.
Two days ago, from this same rostrum, my Prime
Minister emphasized that a patient who has just been
released from the intensive care unit of a hospital
cannot run a race under the same rules and conditions
as a fit athlete. That is so true.
Thailand welcomes the reaffirmation of the
Monterrey Consensus and other proposals on
innovative financing for development. Financial
assistance given to developing countries must go
towards empowering the recipient countries. We must
avoid creating more dependency traps. We must work
together on the basis of partnership for sustainable
development.
Partnership is also vital in the area of energy. The
rapid rise in global oil prices is very harmful to
development and has the potential to roll back many of
the hard-won gains of developing countries. The higher
the price of oil, the longer it will take for many
developing countries to realize the Millennium
Development Goals. The United Nations should help to
mobilize worldwide cooperation to ensure energy
security as well as to develop alternative sources of
clean energy.
The United Nations must also do more to
promote synergy among Member States through the
facilitation of partnership building, such as North-
South, South-South and trilateral cooperation. We want
to see a new and enhanced strategic partnership for
development between the United Nations and its
Member States.
21

In South-East Asia, that is the spirit that is
transforming the region. For its part, Thailand has been
reaching out to forge partnerships for development
worldwide. Through regional cooperation for
development initiatives, such as the Ayeyawady-Chao
Phraya-Mekong Economic Cooperation Strategy
(ACMECS); the Bay of Bengal Initiative for
Multisectoral Technical and Economic Cooperation
(BIMSTEC); and the Asia Cooperation Dialogue
(ACD), Thailand is constructing layers of building
blocks that support the development work of the
United Nations.
We have shown through our actions that
assistance for development is not just a one-way road
from North to South. The countries of the South can
significantly help one another to prosper together
through South-South cooperation. Here, we in Thailand
have been working closely with other developing
countries, sharing our experiences and best practices,
especially in areas in which Thailand has expertise,
such as agricultural development and public health.
Marginalization breeds resentment and anger,
both of which are fertile ground for extremism to
flourish. Development helps to prevent this. Putting a
human face on globalization is as vital as it is urgent.
Together, we can create an environment conducive to
turning back the tide of violent extremism and
discrediting the appeal of terrorism. Religious and
cultural identities must also be recognized and
respected. This is unity in diversity. This is the path of
moderation and understanding. This is also a peaceful
way to fight violence and terrorism. Here, we must
condemn terrorism in all its forms and manifestations,
by whomever committed, wherever and for whatever
purposes.
We have so much on our agenda. The road ahead
will not be an easy one. We must work together to
ensure that we can build strength from diversity, with a
very strong sense of shared responsibility. Let us make
the United Nations truly serve the people, no matter
who they are and no matter where they are. Let us
ensure that “We the peoples of the United Nations” can
truly live our lives “in larger freedom”, as envisioned
by our founding fathers 60 years ago.